Citation Nr: 0313352	
Decision Date: 06/19/03    Archive Date: 06/24/03

DOCKET NO.  00-14 357A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland



THE ISSUES

1.  Entitlement to an effective date earlier than November 
27, 1998, for the assignment of a compensable evaluation for 
a low back disability.

2.  Entitlement to an increased evaluation for a low back 
disability, currently rated as 20 percent disabling.



WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from October 1967 to April 
1977.

This appeal came to the Board of Veterans' Appeals (Board) 
from February 2000 and later RO rating decisions that resumed 
compensation payments for a low back disability, effective 
from November 27, 1998, and assigned a 10 percent rating for 
this condition.  In September 2002, the Board remanded the 
case to the RO for additional development.

In an October 2000 rating decision, the RO increased the 
evaluation for the low back disability from 10 to 20 percent.  
Inasmuch as a higher evaluation is potentially available, and 
the issue of an increased evaluation for a low back 
disability was already in appellate status at the time of the 
October 2000 RO rating decision, the Board will consider 
entitlement to an increased evaluation for the low back 
disability.  AB v. Brown, 6 Vet. App. 35, 38 (1993).


FINDINGS OF FACT

1.  The veteran received VA compensation for a low back 
disability from April 1977 to around 1979.

2.  On November 27, 1998, the veteran applied for resumption 
of the VA compensation for the low back disability.

3.  His original claims folder cannot be found and a claims 
folder was rebuilt in 1999.

4.  There are no documents in the rebuilt claims folder 
showing the veteran's intent to apply for VA compensation 
prior to November 27, 1998; nor are there any reports of his 
treatment or evaluation of the low back condition in the year 
preceding November 27, 1998.

5.  The low back disability is manifested primarily by 
radiological findings of degenerative disc disease of the 
lumbosacral spine, and painful motion, limitation of motion, 
and incapacitating episodes having a duration of less than 4 
weeks; limitation of motion, painful motion, neurological 
deficits, incapacitating episodes or other symptoms that 
produce severe functional impairment are not found.


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than November 
27, 1998, for the resumption of VA compensation for a low 
back disability are not met.  38 U.S.C.A. § 5110 (West 2002); 
38 C.F.R. §§ 3.155, 3.400 (2002).

2.  The criteria for an increased evaluation for degenerative 
disc disease of the lumbosacral spine are not met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 
4.71a, Codes 5292, 5293, effective prior to and as of 
September 23, 2002, and 5295 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 2002) 
redefined VA's duty to assist a veteran in the development of 
a claim.  Guidelines for the implementation of the VCAA are 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2002).  The Board finds that all relevant 
evidence has been obtained with regard to the veteran's 
claims for an increased evaluation for the low back 
disability and an effective date earlier than November 27, 
1998, for the resumption of VA compensation for this 
condition.  The Board finds that the requirements of the VCAA 
have in effect been satisfied with regard to these claims.

The veteran has been provided with VA examinations to 
determine the current severity of the low back condition.  He 
and his representative have been provided with a statement of 
the case and supplemental statement of the case that discuss 
the pertinent evidence, and the laws and regulations related 
to the claims, that essentially notify them of the evidence 
needed by the veteran to prevail on the claims.  There is no 
identified evidence that has not been accounted for and the 
veteran's representative has been given the opportunity to 
submit written argument.  In a December 2001 letter, the RO 
notified the veteran of the evidence needed to substantiate 
his claims.  This letter gave notice of what evidence the 
veteran needed to submit and what evidence VA would try to 
obtain.

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove his claims and that there is no prejudice 
to him by appellate consideration of the claims at this time 
without providing additional assistance to him in the 
development of his claims as required by the VCAA or to give 
the representative another opportunity to present additional 
evidence and/or argument.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In this case, the extensive record on appeal 
demonstrates the futility of any further evidentiary 
development and that there is no reasonable possibility that 
further assistance would aid him in substantiating his 
claims.  Hence, no further assistance to the veteran is 
required to fulfill VA's duty to assist him in the 
development of the claims.  Smith v. Gober, 14 Vet. App. 227 
(2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).


A.  Factual Background

The veteran had active service from October 1967 to April 
1977.

RO letters dated in August 1978 show that service connection 
was granted for the veteran's back condition and that a 
20 percent evaluation was assigned, effective from April 
1977.  These letters reveal that the veteran was advised of 
his potential eligibility for VA vocational training.

RO documents dated in 1999 show that an inquiry was received 
from the veteran on November 27, 1998, regarding 
reinstatement of his VA compensation.  These documents 
indicate that the veteran's initial compensation award was 
terminated around 1979 under code 34.  These documents reveal 
that the original claims folder could not be found and that 
another claims folder was rebuilt in 1999.

Private medical reports of the veteran's treatment and 
evaluations from April to June 1997 were received in 1999.  A 
report of his evaluation in May 1997 notes a history of pain 
and decreased mobility in the lower back approximately once 
every 2 to 3 years.  He did not appear to be in any 
significant distress.  He demonstrated decreased lumbar 
lordosis and forward head in both sitting and standing 
postures.  He demonstrated pain with end range of forward 
flexion and side-bending left.  All ranges of motion were 
noted to be approximately 40 percent decreased.  Straight leg 
raise was noted to be about 65 degrees, bilaterally, with no 
pain other than stretching.  There was tenderness to 
palpation only to a "nodule" that was noted to be 
approximately 1/2 inch in length lying to the left of the L5 
spinous process.  There was no tenderness noted in any other 
locations.  There was 5/5 strength with all lower extremity 
motions.  The assessment was lumbar radiculopathy due to 
herniated nucleus pulposus.  Magnetic resonance evaluation of 
the lumbar spine in June 1997 demonstrated multi-level lumbar 
spondylosis with at most borderline canal stenosis at L4-5.

A private medical report dated in November 1999 shows that 
the veteran had undergone electrodiagnostic testing.  The 
signatory, a medical doctor, noted that he advised the 
veteran that the most likely cause of his symptoms was that 
of an early polyneuropathy.

The veteran underwent a VA medical examination in January 
2000 to determine the severity of his low back condition.  
There was no tenderness or paraspinal spasm of the 
lumbosacral spine.  Straight-leg raising was negative, 
bilaterally.  Range of motion was flexion to 80 degrees, 
backward extension to 30 degrees, right and left lateral 
flexion to 40 degrees, and right and left rotation to 35 
degrees.  There was no objective evidence of pain on motion.  
No neurological deficits were found.  X-rays of the 
lumbosacral spine demonstrated mild to moderate spondylosis 
anteriorly, and mild narrowing of the disc space at the L2-3 
level suggesting disc degeneration.

The veteran testified at a hearing before the undersigned in 
June 2001.  His testimony was to the effect that his VA 
compensation payments had been terminated in 1999 without 
notice to him.  He testified to the effect that he had 
constant low back pain and that his low back condition was 
more than 10 percent disabling.

A private medical report shows that the veteran underwent 
neurological evaluation of his low back condition in June 
2001.  He complained of distal small and large fiber painful 
neuropathy in the setting of impaired fasting glucose of 120, 
and impaired glucose tolerance, with a 2-hour value of 57.  
No neurological deficits were found other than absent pin at 
the right toes.  The assessment was a small fiber neuropathy.

A private medical report of the veteran's neurological 
evaluation in December 2001 notes his complaints of low back 
pain for 18 years with radiation to the legs.  The examiner 
noted that the veteran's neuropathy had undergone full 
evaluation and that the only thing found was an abnormal 
glucose tolerance test with both impaired fasting glucose and 
impaired glucose tolerance.

In December 2001, the Baltimore RO asked the RO in 
Washington, DC, if the veteran's original claims folder was 
in that office.  The Washington RO notified the Baltimore RO 
that a search for the veteran's original claims folder was 
negative.

Private medical reports show that the veteran was seen for 
low back problems in January 2002.  On evaluation, he had 
pain in the lumbosacral junction at the extreme of extension 
and lateral bending.  It was noted that sitting and leg 
raising on the left caused low back pain.  There was no 
demonstrable reflex or motor deficits.  Supine straight leg 
raising was negative.  A MRI (magnetic resonance imaging) 
scan of the lumbar spine demonstrated degenerative disc 
disease at L2-3, L3-4, L4-5, and L5-S1.  A small central L4-5 
disc protrusion causing mild spinal stenosis with flattening 
of the ventral aspect of the thecal sac and mild lumbar 
scoliosis were also demonstrated on the MRI scan.

The veteran underwent VA examinations in January 2002.  He 
complained of attacks of severe back pain with radiation down 
his legs that occurred after fatigability not less than at 
least once a year, but on the average 3 or 4 times a year 
that caused him to miss an average of 2 to 3 weeks of work 
per year.  His feet were pale and sweaty.  All the popliteal 
and femoral pulses of the legs were of relatively good 
quality.  He could flex the lumbar spine to 70 degrees before 
the onset of pain, backward extension was to 20 degrees 
before the onset of pain, deep tendon reflexes were reduced 
to 1+, bilaterally, and were equal.  Straight leg raising 
test was positive, bilaterally.  Lateral deviation was to 15 
degrees, right and left, with pain.  The impression was 
spondylosis with degenerative disc disease and spinal 
stenosis of the lumbar spine.

At the VA neurological examination in January 2002, the 
veteran gave a history of flare-ups of low back pains one to 
4 times per year that lasted a week or two and caused him to 
miss some time from work, sometimes up to 3 or 4 days.  His 
extremities revealed no weakness, atrophy or fasciculation.  
Reflexes were all 2+, including the ankle jerks.  Sensation 
was normal throughout the extremities except for the feet in 
which there was some slight decrease in vibratory sensation, 
but a more marked decrease in pin sensation to the mid calf.  
The diagnoses were chronic low back pain and peripheral 
neuropathy.

A RO document reveals that the Baltimore RO asked the Boston 
RO in April 2002 to make a search for the veteran's original 
claims folder.  In April 2002, the Boston RO notified the 
Baltimore RO that a search had been made for the veteran's 
claims folder, and it was not found.

B.  Legal Analysis

The evidence indicates that the veteran's initial award of 
compensation payments for the low back disorder was 
terminated around 1979 under reason code 34.  This code 
indicates that the evaluation for the low back disorder was 
reduced or service connection for the disorder severed.  M21-
1, App. C.  The record does not show that the veteran was 
notified of the termination of his compensation in 1979 
because his original claims folder cannot be located.  
Nevertheless, it is presumed that he was notified of this 
action.  While he testified to the effect that he was not 
notified of the termination of his compensation payments in 
1979, it is a well settled doctrine of law that "clear 
evidence to the contrary" is required to rebut the 
presumption of regularity, i.e., the presumption that notice 
was sent in the regular course of government action.  YT v. 
Brown, 9 Vet. App. 195 (1996).  

The exact reason for the termination of the veteran's initial 
award of compensation payments in 1979 is unknown because his 
original claims folder cannot be located.  Under the 
circumstances, the Board will assume the termination was due 
to reduction of the 20 percent evaluation for the low back 
condition to zero percent, because this assumption is to the 
advantage of the veteran by allowing him to establish 
entitlement to an earlier effective date based on evidence 
showing increase in the disability within one year preceding 
the date of receipt of his claim for resumption of the 
compensation payments.

The effective date of an award of increased compensation 
shall be the earliest date as of which it is ascertainable 
that an increase in disability has occurred, if application 
is received within one year from such date; otherwise, the 
effective date will be the date of VA receipt of the claim 
for increase, or date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  If it is factually 
ascertainable that the disability increased within one year 
preceding the date of claim for the increased rating, the 
effective date of increased compensation will be the date the 
disability increased within that year.  38 C.F.R. 
§ 3.400(o)(2).  The Board may not consider evidence 
previously considered in a prior final decision on the same 
issue to establish an increased rating.  The Board may 
consider evidence previously considered in a prior final 
decision on the same issue in conjunction with later evidence 
for the purpose of determining an effective date.  Hazan v. 
Gober, 10 Vet. App. 511 (1997).

The United States Court of Appeals for Veterans Claims 
(Court) in Servello v. Derwinski, 3 Vet. App. 196 (1992) held 
that the requirements of 38 C.F.R. § 3.155(a) regarding a 
communication identifying an intent to apply for a VA benefit 
did not demand specificity in order to constitute an informal 
claim.  In this case, VA documents reveal that a 
communication was received from the veteran on November 27, 
1998, requesting the resumption of his VA compensation 
payments.  A RO rating decision assigned a 20 percent 
evaluation for his low back condition, effective from 
November 27, 1998.

A review of the records in the veteran's rebuilt claims 
folder does not show receipt of any document prior to 
November 27, 1998.  Nor is there any evidence of his 
treatment for the low back condition in the year prior to 
November 27, 1998.  Hence, the evidence does not show receipt 
of a claim for an increased evaluation for the low back 
disability prior to November 27, 1998.  The date assigned by 
the RO for the resumption of the 20 percent evaluation for 
the low back condition is proper.  The preponderance of the 
evidence is against the claim for an earlier effective date 
for the assignment of a compensable evaluation for the low 
back condition.

With regard to the claim for an increased evaluation for the 
low back condition, disability evaluations are generally 
assigned by applying a schedule of ratings (rating schedule) 
which represent, as far as can practicably be determined, the 
average impairment of earning capacity.  38 U.S.C.A. § 1155.  
Although the regulations require that, in evaluating a given 
disability, that disability be viewed in relation to its 
whole recorded history, 38 C.F.R. § 4.41, where entitlement 
to compensation has already been established, and an increase 
in the disability rating is at issue, it is the present level 
of disability which is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  Also, where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  An evaluation of the level of joint disability 
present must also include consideration of the functional 
impairment of the veteran's ability to engage in ordinary 
activities, including employment, and the effect of pain on 
the functional abilities. 38 C.F.R. §§ 4.10, 4.40, 4.45.

Slight limitation of motion of the lumbar segment of the 
spine warrants a 10 percent evaluation.  Moderate limitation 
of  motion of the lumbar segment of the spine warrants a 
20 percent evaluation.  A 40 percent evaluation requires 
severe limitation of motion.  38 C.F.R. § 4.71a, Code 5292.

A noncompensable evaluation is warranted for intervertebral 
disc syndrome that is cured by surgery.  A 10 percent rating 
requires mild intervertebral disc syndrome.  A 20 percent 
evaluation is warranted for moderate intervertebral disc 
syndrome with recurring attacks.  A 40 percent evaluation 
requires severe intervertebral disc syndrome with recurring 
attacks with intermittent relief.  A 60 percent evaluation 
requires pronounced intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy (i.e., 
with characteristic pain and demonstrable muscle spasm and an 
absent ankle jerk or other neurological findings appropriate 
to the site of the diseased disc) and little intermittent 
relief.  38 C.F.R. § 4.71a, Code 5293, effective prior to 
September 23, 2002.

The regulations for the evaluation of intervertebral disc 
syndrome were amended, effective from September 23, 2002.  
Fed. Reg. 54345-54349 (Aug. 22, 2002).  When regulations are 
changed during the course of the veteran's appeal, the 
criteria that is to the advantage of the veteran should be 
applied.  Karnas, 1 Vet. App. 308.  Revised regulations do 
not allow for their retroactive application unless those 
regulations contain such provisions and may only be applied 
as of the effective date.  VAOPGCPREC 3-2000.

Intervertebral disc syndrome (preoperative or postoperative) 
will be evaluated on the total duration of incapacitating 
episodes over the past 12 months or by combining under 
38 C.F.R. § 4.25 separate evaluations of its chronic 
orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  Intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least one week but less than 2 weeks during the past 12 
months will be rated 10 percent.  A 20 percent evaluation 
will be assigned for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 2 
weeks, but less than 4 weeks during the past 12 months.  A 
40 percent rating is warranted for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least 4 weeks but less than 6 weeks during the past 12 
months.  A 60 percent rating is warranted for intervertebral 
disc syndrome with incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 months.  Note 
(1):  For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  Note (2): When evaluation 
on the basis of chronic manifestations, evaluate orthopedic 
disabilities using evaluation criteria for the most 
appropriate orthopedic diagnostic code or codes.  Evaluate 
neurologic disabilities separately using evaluation criteria 
for the most appropriate neurologic diagnosis code or codes.  
Note (3):  If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of chronic orthopedic and neurologic manifestations 
or incapacitating episodes, whichever method results in a 
higher evaluation for that segment.  38 C.F.R. § 4.71a, Code 
5293, effective as of September 23, 2002.

A noncompensable rating is warranted for lumbosacral strain 
where there are only slight subjective symptoms.  A 
10 percent evaluation requires characteristic pain on motion.  
A 20 percent rating is warranted for lumbosacral strain where 
there is muscle spasm on extreme forward bending and 
unilateral loss of lateral spine motion in a standing 
position.  A 40 percent evaluation requires severe 
lumbosacral strain manifested by listing of the whole spine 
to the opposite side, a positive Goldthwaite's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of the joint space.  A 40 percent rating is also 
warranted if only some of these manifestations are present if 
there is also abnormal mobility on forced motion.  38 C.F.R. 
§ 4.71a, Code 5295.

The evidence, including a private medical report of a MRI 
scan of the lumbar spine in January 2002, shows that presence 
of degenerative disc disease of the lumbosacral spine, a 
small central L4-5 disc protrusion, and mild lumbar scoliosis 
convexity to the left.  The veteran's testimony indicates 
that he has constant low back pain, and the objective medical 
evidence supports this evidence.

The medical evidence indicates that the low back disability 
is manifested primarily by painful motion, limitation of 
motion, and incapacitating episodes around 2 to 3 times per 
year.  While the report of the veteran's VA orthopedic 
examination in January 2002 indicates reduction of the deep 
tendon reflexes in the lower extremities, all the evidence, 
including the report of the veteran's VA neurological 
examination in January 2002 that reveals normal deep tendon 
reflexes, does not support the finding of reduction of the 
deep tendon reflexes in the lower extremities.  The evidence 
indicates that the veteran complains of neurological symptoms 
associated with his low back disability, but the evidence 
does not reveal the presence of neurological deficits due to 
this condition.  The evidence indicates that the veteran has 
peripheral neuropathy, a condition that has not been 
associated with the low back disorder, and the peripheral 
neuropathy may not be considered in the evaluation of the low 
back disorder.  38 C.F.R. § 4.14 (2002).

The evidence reveals the presence of limitation of motion of 
the low back that is no more than moderate in degree and 
supports no more than a 20 percent evaluation for the low 
back condition under diagnostic code 5292 with consideration 
of the provisions of 38 C.F.R. §§ 4.40 and 4.45 that deal 
with functional impairment due to pain, weakness, 
incoordination, and fatigability.  The evidence indicates 
that the veteran has painful motion, but only at the extreme 
ranges of motion.  The report of the VA neurological 
examination in January 2002 indicates that the veteran has no 
weakness, atrophy or fasciculation of the lower extremities.  
While he has some fatigability that cause incapacitating 
episodes of back pains, those manifestations will be 
considered in the evaluation of the low back condition under 
diagnostic code 5293.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  

The record does not indicate the presence of listing of the 
whole spine, neurological deficits, incapacitating episodes 
or other symptoms that produce severe functional impairment 
to support the assignment of a higher rating under diagnostic 
codes 5293, effective prior to September 23, 2002, or 
diagnostic code 5295.  

The evidence is unclear as to the exact number of 
incapacitating episodes per year caused by fatigability and 
back pain.  The private medical report of his neurological 
evaluation in May 1997 indicates those episodes occur once 
every 2 or 3 years, the report of his VA orthopedic 
examination in January 2002 indicates episodes that occurs 3 
or 4 times per year and cause him to miss 2 to 3 weeks of 
work per year, and the report of the VA neurological 
examination in January 2002 indicates the episodes occur one 
to 4 times per year and last from one to 2 weeks and caused 
him to miss up to 3 or 4 days of work at times.  None of the 
evidence indicates that he misses up to 4 weeks of work due 
to those episodes or that he requires bed rest or treatment 
by a physician for up to 4 weeks per year due to those 
episodes in order to support the assignment of a 40 percent 
evaluation for the low back disorder under diagnostic code 
5293, effective as of September 23, 2002.

The evidence as a whole indicates that the current 20 percent 
evaluation for the veteran's low back disability best 
represents is disability picture.  38 C.F.R. § 4.7.  The 
preponderance of the evidence is against the claim for an 
increased evaluation for the low back disability, and the 
claim is denied.

The benefit of the doubt doctrine is not for application with 
regard to the claims considered in this appeal because the 
preponderance of the evidence is against those claims.  
38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

An effective date earlier than November 27, 1998, for the 
assignment of a compensable evaluation for the low back 
disability is denied.

An increased evaluation for the low back disability is 
denied.



____________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

